Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 1 of 15




         Exhibit A
 Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 2 of 15




  Report of the Independent Fiduciary
           for the Settlement in
            Moitoso v. FMR LLC
(Case No. 1:18-cv-12122-WGY (D. Mass.))




                           December 10, 2020




  700 12th Street NW Suite 700 Washington, DC 20005 202-558-5130 www.fiduciarycounselors.com
           Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 3 of 15




                                                      TABLE OF CONTENTS

I.     Introduction ................................................................................................................................... 1

II.    Executive Summary of Conclusions ............................................................................................ 1

III.   Procedure ....................................................................................................................................... 2

IV.    Background ................................................................................................................................... 2

V.     Settlement ...................................................................................................................................... 4

VI.    PTE 2003-39 Determination......................................................................................................... 9
         Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 4 of 15
                                                                                                        Page 1


                              Report of the Independent Fiduciary
                                       for the Settlement in
                                      Moitoso v. FMR LLC
                            (Case No. 1:18-cv-12122-WGY (D. Mass.))

I.    Introduction

      Fiduciary Counselors Inc. has been appointed as an independent fiduciary for the Fidelity
      Retirement Savings Plan (the “Plan”) in connection with the settlement (the “Settlement”)
      reached in Moitoso v. FMR LLC (the “Litigation” or “Action”), which was brought in the United
      States District Court for the District of Massachusetts (the “Court”). Fiduciary Counselors has
      reviewed over 70 previous settlements involving ERISA plans.

II.   Executive Summary of Conclusions

      After a review of key pleadings, decisions and orders, selected other materials and interviews
      with relevant parties, Fiduciary Counselors has determined that:

         •   The Court certified a class, and in any event, there is a genuine controversy involving the
             Plan.

         •   The Settlement terms, including the scope of the release of claims, the amount of cash
             received by the Plan, the non-monetary consideration and the amount of any attorneys’
             fee award or any other sums to be paid from the recovery, are reasonable in light of the
             Plan’s likelihood of full recovery, the risks and costs of litigation, and the value of claims
             forgone.

         •   The terms and conditions of the transaction are no less favorable to the Plan than
             comparable arm’s-length terms and conditions that would have been agreed to by
             unrelated parties under similar circumstances.

         •   The transaction is not part of an agreement, arrangement or understanding designed to
             benefit a party in interest.

         •   The transaction is not described in Prohibited Transaction Exemption 76-1.

         •   All terms of the Settlement are specifically described in the written settlement agreement.

         •   The Settlement includes non-monetary consideration that is in the interest of the Plan’s
             participants and beneficiaries.

      Based on these determinations about the Settlement, Fiduciary Counselors hereby approves and
      authorizes the Settlement on behalf of the Plan in accordance with Prohibited Transaction
      Exemption 2003-39 (“PTE 2003-39”).
            Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 5 of 15
                                                                                                      Page 2


III.   Procedure

       Fiduciary Counselors reviewed significant documents, including the Fourth Amended
       Complaint, the answer, the parties’ filings regarding summary judgment; Defendants’ motions
       regarding the opinions and two damage models offered by Plaintiffs’ expert Dr. Steve
       Pomerantz, the Court’s Case Stated Order, the Settlement, the Motion for Preliminary Approval
       and related papers, the Court’s Order Preliminarily Approving Settlement, the Notice and
       Plaintiffs’ Motion for Attorneys’ Fees and Costs, and Class Representative Service Awards and
       related papers. In order to help assess the strengths and weaknesses of the claims and defenses in
       the Litigation, as well as the process leading to the Settlement, the members of the Fiduciary
       Counselors Litigation Committee conducted separate telephone interviews with counsel for both
       Defendants and Plaintiffs.

IV.    Background

       A.      Procedural History of Case

               Litigation.

               Plaintiffs Kevin Moitoso, Tim Lewis, and Mary Lee Torline filed their Class Action
               Complaint on October 10, 2018, alleging that Fidelity Management & Research
               Company (“FMR LLC”) and related entities breached their fiduciary duties of prudence
               and loyalty under ERISA with respect to the Plan’s investment lineup and by failing to
               secure revenue sharing rebates for Plan participants. Plaintiffs also asserted a claim
               against FMR LLC for allegedly failing to monitor Plan fiduciaries, and an equitable claim
               under 29 U.S.C. § 1132(a)(3). Defendants filed an Answer on October 19, 2018. On
               November 9, 2018, Plaintiffs filed an Amended Complaint (“AC”) that added a
               prohibited transaction claim under 29 U.S.C. § 1106(b)(3) and certain supporting
               allegations. Defendants filed an Answer to the AC on November 21, 2018. On January
               10, 2019, Plaintiffs filed a Second Amended Complaint (“SAC”) that included several
               material revisions. First, the SAC included a new allegation that “the Plan Fiduciaries
               failed to prudently monitor and control the Plan’s recordkeeping expenses.” Second, the
               SAC alleged that the “Revenue Credits” that Fidelity makes available to participants
               under the Plan (which approximate the amount of fees paid to Fidelity in each Plan year)
               are not made available to former employees who remain in the Plan. Third, the SAC
               revised the class definition to include only former employees who participated in the
               Plan. Fourth, the SAC added a claim for breach of the duty of impartiality (Count II), as
               well as claims regarding the disclosures provided to participants (Count III) and
               regarding the management of the Portfolio Advisory Service at Work (“PAS-W”)
               managed account program (Count IV). Fifth, the SAC added the FMR LLC Funded
               Benefits Investment Committee (“FBIC”) as a defendant, and also added Strategic
               Advisors, Inc. (the managed account provider of the PAS-W program) as a defendant.
               Defendants filed an Answer to the SAC on January 24, 2019. On March 25, 2019,
               Plaintiffs filed a Third Amended Complaint (“TAC”), which added Sheryl Arndt as a
               class representative. Defendants filed an Answer to the TAC on April 8, 2019. Finally, on
               May 2, 2019, Plaintiffs filed a Fourth Amended Complaint (“FAC”) that removed the
Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 6 of 15
                                                                                            Page 3


   disclosure claim, dropped the claim related to the management of the PAS-W program,
   and removed Strategic Advisers, Inc. as a defendant. The FAC remains the operative
   complaint, and Defendants filed an Answer to the FAC on May 16, 2019.

   On May 2, 2019, the Parties filed a Stipulation and Proposed Order for class certification,
   which the Court adopted on May 7, 2019. The Parties then filed cross-motions for
   summary judgment on September 6, 2019. On November 5, 2019, the Parties sent a joint
   letter to the Court requesting that, if summary judgment was not dispositive of the
   pending issues presented on summary judgment, those issues could be resolved on a case
   stated basis. On November 7, 2019, the Court held a summary judgment hearing in which
   it agreed to the parties’ proposed case stated procedure.

   On November 20, 2019, by agreement of the Parties, the Court held a case stated hearing.
   The Court then issued its Case Stated Order on March 27, 2020. In summary, the Court
   ruled that Fidelity breached its duty of prudence by failing to monitor recordkeeping
   expenses and failing to monitor certain mutual funds available in the Plan, but Fidelity
   did not breach its duty of prudence by failing to investigate alternatives to mutual funds,
   did not breach its duty of loyalty to the Plan and plan participants, and did not engage in
   prohibited transactions. The Court also noted that Plaintiffs withdrew their impartiality
   claim in their briefing. Further, the Court held that FMC LLC was liable for breach of its
   duty to monitor other Plan fiduciaries. However, the Court’s Case Stated Order addressed
   only the question of breach, not causation or loss, and did not address Fidelity’s statute of
   limitations defense.

   On April 17, 2020, the Parties filed a Joint Stipulation in which Defendants voluntarily
   withdrew and dismissed with prejudice their statute of limitations defense with respect to
   all remaining claims, and Plaintiffs waived their right to appeal the Court’s Case Stated
   Order as to their prohibited transaction claim. For the remaining issues of causation and
   loss on the monitoring claims, the Court set a trial date of July 6, 2020. Approximately
   one month before trial, on June 5, 2020, the Parties agreed to submit the loss and
   causation issues associated with failure to monitor recordkeeping expenses on a case
   stated basis. However, the issues of loss and loss causation with respect to the failure to
   monitor certain funds remained to be tried.

   Prior to trial, the Parties engaged in extensive discovery. Defendants produced over
   151,000 pages of documents and voluminous data, and Plaintiffs produced over 32,000
   pages of documents. Class Counsel also took the depositions of nine fact witnesses and
   all three of Defendants’ expert witnesses, and Defendants took the depositions of all four
   Named Plaintiffs and all four of Plaintiffs’ experts. In addition, the Parties exchanged
   multiple rounds of expert reports.

   Settlement and Preliminary Approval.

   Following the Court’s Case Stated Order, the Parties engaged in direct negotiations and
   reached a settlement-in-principle in June 2020. Plaintiffs filed a motion seeking
   preliminary approval of the Settlement on July 2, 2020. The Court granted that motion on
          Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 7 of 15
                                                                                                    Page 4


             July 9, 2020 and preliminarily approved the Settlement and scheduled a Fairness Hearing
             for January 12, 2021.

             Objections.

             The deadline for Class Members to file objections to the Settlement is December 22,
             2020. As of the date of this report, no Class Members had filed objections to the
             Settlement.

V.   Settlement

     A.      Settlement Consideration

             The Settlement provides for a Gross Settlement Amount of $28,500,000. The net amount
             of the Settlement Fund, after payment of any attorneys’ fees and costs, administrative
             expenses, and Class Representative service awards approved by the Court (“Net
             Settlement Amount”), will then be distributed to eligible Class Members according to a
             Plan of Allocation to be approved by the Court if and when the Court issues an order
             finally approving the Settlement.

             The Settlement also provides for prospective relief. The following procedures shall apply
             to the management of the Plan on a prospective basis beginning no later than 30 days
             after the Settlement Effective Date:
             (a) One or more Plan fiduciaries will undertake to monitor Plan recordkeeping fees; and
             (b) One or more Plan fiduciaries will undertake to monitor the Plan’s investment options,
                 other than any investments available through the Plan’s self-directed brokerage
                 account.

     B.      Class

             The Settlement defines the Class as follows:

                     [A]ll participants and beneficiaries of the FMR LLC Profit Sharing Plan or the
                     Fidelity Retirement Savings Plan who, during the Class Period, (1) remained Plan
                     participants or beneficiaries for any length of time, (2) ceased to be employed by
                     a participating employer before or during the period of time that they remained in
                     the Plan, and (3) did not receive any portion of the mandatory revenue credit
                     contributed to the Plan pursuant to § 5.1(e) of the 2014 Restatement of the Plan
                     (as amended) and § 1.12(b)(3) of the 2017 Adoption Agreement for use with the
                     Fidelity Basic Plan Document No. 17 for the Plan (as amended) issued by the
                     Company in any Plan year or portion of a Plan year in which they maintained a
                     Plan account balance and were no longer employed by a participating employer.

                     Excluded from the class are Individual Board Members and Individual Committee
                     Members.
     Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 8 of 15
                                                                                                  Page 5


        This definition tracks the class previously certified by the Court.

C.      The Release

        The Settlement defines Plaintiffs’ Released Claims as:

               any and all actual or potential claims, actions, demands, rights, obligations,
               liabilities, damages, interest, attorneys’ fees, expenses, costs, expert or consulting
               fees, and any other liability whatsoever or causes of action, whether based on
               federal, state, local, statutory or common law or any other law, rule or regulation,
               whether fixed or contingent, accrued or unaccrued, liquidated or unliquidated, at
               law or in equity, matured or unmatured, and whether class, derivative, or
               individual in nature (collectively, “Claims”), including both known Claims and
               Unknown Claims, against any of the Released Parties, regardless of when the
               Class Member became a member of the Class:

               (a) That in any way arise out of, relate to, are based on, or have any connection
                   with any of the allegations, acts, omissions, purported conflicts,
                   representations, misrepresentations, facts, events, matters, transactions or
                   occurrences that were or could have been asserted in the Action (including
                   any assertion set forth in any of the Complaints, and in any submissions made
                   by Plaintiffs in connection with the Action or any other submission made by
                   the Plaintiffs, Class Members, or their expert witnesses or Class Counsel in
                   connection with the Action) or in any other complaint, action, or litigation,
                   whether or not pleaded in the Complaints. The Plaintiffs’ Released Claims
                   expressly include, but are not limited to any and all claims that arise out of,
                   relate to, are based on, or have any connection with: (1) the structure,
                   management, monitoring, servicing, administration, size and/or expenses of
                   the Plan; (2) the selection, monitoring, oversight, fees, expenses, share classes,
                   numerosity, performance, performance history (or absence of performance
                   history) or any other attributes of the investments available under the Plan,
                   including the Plan’s self-directed brokerage window or account; (3) the
                   designation or failure to designate any investments as designated investment
                   alternatives in the Plan’s governing document (the “Plan Document”), and
                   consequences of such designation or failure to designate; (4) any alleged
                   conflict of interest, self-dealing, or improper reversion of funds with respect to
                   the Plan; (5) the selection, monitoring, oversight, retention, fees, expenses,
                   performance of the Plan’s services or service providers, including without
                   limitation, administrative and/or recordkeeping services; (6) fees, costs, or
                   expenses charged to, paid, or reimbursed by, or authorized to be paid or
                   reimbursed by the Plan, including any fees or costs attributable to
                   recordkeeping; (7) revenue sharing in connection with the Plan’s investments;
                   (8) any failure to capture, credit, offset or rebate recordkeeping offsets or
                   revenue credits in connection with the Plan; (9) the mandatory revenue credit
                   paid to the Plan by the Company pursuant to the Plan Document that
                   approximates all revenue received by the Company and its affiliates in
                Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 9 of 15
                                                                                                                Page 6


                                 connection with the Plan, and the allocation of such mandatory revenue credit
                                 among Plan participants; (10) any disclosures, reports, or filings in connection
                                 with the Plan; and/or (11) any assertions with respect to fiduciaries of the
                                 Plan, or the selection or monitoring of those fiduciaries, in connection with the
                                 foregoing;

                            (b) that would be barred by res judicata based on the Court’s entry of the Final
                                Approval Order;

                            (c) that arise from the direction to calculate, the calculation of, and/or the method
                                or manner of the allocation of the Net Settlement Fund pursuant to the Plan Of
                                Allocation; or

                            (d) that arise from the approval by the Independent Fiduciary of the Settlement
                                Agreement.

                    The following are not included in the Released Claims: (i) claims to enforce the
                    Settlement Agreement, and (ii) individual claims for denial of benefits from the Plan.

                    The terms of the release, including the provision for the Independent Fiduciary to provide
                    a release of claims by the Plan, are reasonable.

           D.       The Plan of Allocation

                    The Plan of Allocation will provide for the allocation of monies to Class Members in
                    proportion to their average quarterly account balances in the Plan, as follows:

                    (a) For each Participant Class Member and Authorized Former Participant Class
                        Member, the Settlement Administrator shall determine an Average Account Balance,
                        defined as follows:
                            Each Participant Class Member and Authorized Former Participant Class
                            Member’s average, aggregate quarter-ending account balance invested in the Plan
                            for the period of November 17, 2014 to June 30, 2020. 1



1
    Mathematically stated, the Average Account Balance shall be calculated as follows:
      (Q4 2014 Account Balance * 45/92) + (Q1 2015 Account Balance) + (Q2 2015 Account Balance) + (Q3 2015 Account
      Balance) + (Q4 2015 Account Balance) + (Q1 2016 Account Balance) + (Q2 2016 Account Balance) + (Q3 2016
      Account Balance) + (Q4 2016 Account Balance) + (Q1 2017 Account Balance) + (Q2 2017 Account Balance) + (Q3
      2017 Account Balance) + (Q4 2017 Account Balance) + (Q1 2018 Account Balance) + (Q2 2018 Account Balance) +
      (Q3 2018 Account Balance) + (Q4 2018 Account Balance) + (Q1 2019 Account Balance) + (Q2 2019 Account Balance)
      + (Q3 2019 Account Balance) + (Q4 2019 Account Balance) + (Q1 2020 Account Balance) + (Q2 2019 Account
      Balance)
           Divided by
      22.49 quarters during the Class Period.
     Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 10 of 15
                                                                                                    Page 7


         (b) The Settlement Administrator shall determine each Participant Class Member’s and
             Authorized Former Participant Class Member’s Entitlement Amount by calculating
             each individual’s pro rata share of the Net Settlement Amount, based on his or her
             Average Account Balance compared to the sum of all Participant Class Members’ and
             Authorized Former Participant Class Members’ Average Account Balances.

         The Plan accounts of Participant Class Members who are currently enrolled in the Plan
         will be automatically credited with their share of the Settlement Fund. Each Participant
         Class Member’s Entitlement Amount shall be invested in accordance with and in
         proportion to such Participant Class Member’s investment elections then on file for new
         contributions to his or her Plan account. If the Participant Class Member does not have an
         investment election on file, then his or her Entitlement Amount will be invested in the
         Plan’s qualified default investment alternative. In order to be treated as Authorized
         Former Participant Class Members, Former Participant Class Members who no longer
         have a Plan account will be required to submit a claim form, which allows them to elect
         to have their distribution rolled over into an individual retirement account or other
         eligible employer plan, or to receive a check. Any checks that are uncashed will revert to
         the Qualified Settlement Fund and will be paid to a cy pres to be mutually agreed upon
         by the parties.

         Beneficiaries of Participant Class Members that are entitled to receive all or a portion of a
         Participant Class Member’s Entitlement Allocation will receive settlement payments in
         the form of a check issued by the Settlement Administrator. Beneficiaries of Former
         Participant Class Members that are entitled to receive all or a portion of a Former
         Participant Class Member’s Entitlement Allocation can receive settlement payments
         under the methods applicable to Former Participant Class Members.

         We find the Plan of Allocation to be reasonable, including the use of average account
         balances, the provisions for payments to current participants, former participants,
         beneficiaries and alternate payees. They are cost-effective, put the allocations of current
         participants in their Plan accounts, and allow others to elect a rollover or receive a direct
         cash payment.

E.       Attorneys’ Fees, Litigation Expenses and Service Awards

         Class Counsel seek an award of attorneys’ fees in the amount of $9,002,127.67 (one-third
         of the $28.5 million settlement fund, net of expenses). In addition, Class Counsel seek
         reimbursement of $1,378,437.13 in litigation costs and $115,302 in settlement
         administration expenses.

         As of the date of this report, Class Counsel’s lodestar amounts to $4,319,335.50, resulting
         in a lodestar multiplier of 2.09.

         Although the First Circuit has not endorsed a particular set of factors for assessing the
         reasonableness of a fee request, district courts in the circuit generally analyze factors such
         as: (1) awards in similar cases; (2) the size of the fund and benefit to class members; (3)
Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 11 of 15
                                                                                               Page 8


    the risk that the litigation would be unsuccessful; (4) the skill and experience of counsel;
    (5) the time and labor expended by counsel; (6) any objections to the settlement; and (7)
    applicable public policy considerations. In its Memorandum of Law in Support of
    Plaintiffs’ Motion for Approval of Attorneys’ Fees and Costs, Administrative Expenses,
    and Class Representative Service Awards, Class Counsel stated that other class action
    cases in this district and within the First Circuit support a one-third fee. Class Counsel
    noted that this Court previously approved a one-third fee in another ERISA case in this
    District involving proprietary funds. See Price v. Eaton Vance Corp., No. 18-12098, ECF
    Nos. 62, 63 (D. Mass. Nov. 25, 2019) (approving one-third fee net of administrative
    expenses). In their fee papers, Plaintiffs’ counsel argued that the results achieved in this
    case also support the requested fee. Moreover, the settlement provides for important
    prospective relief, including monitoring of the Plan’s recordkeeping expenses and
    investment options (other than any investments available through the Plan’s self-directed
    brokerage account). These non-monetary benefits directly address the alleged
    deficiencies in Defendants’ fiduciary processes, and further support approval of the
    requested fees. The risks of this type of litigation are illustrated by two recent trial
    judgments in favor of defendants in ERISA cases involving defined contribution plans.
    See Wildman v. Am. Century Servs., LLC, 362 F. Supp. 3d 685, 711-12 (W.D. Mo. 2019);
    Sacerdote v. New York Univ., 328 F. Supp. 3d 273, 317 (S.D.N.Y. 2018). Class Counsel
    argued that the benefit obtained for Class Members was substantial, the results achieved
    were impressive in light of the risks involved, Class Counsel was experienced in this
    complex area of the law, Class Counsel invested considerable time and effort in the case,
    there were no objections as of the date of Plaintiffs’ fee filing, and public policy
    considerations support the requested fee.

    Plaintiffs’ counsel make a persuasive case based on these factors. In our experience, the
    percentage and the lodestar multiplier requested is within the range of attorney fee
    awards for similar ERISA cases. In light of the work performed, the result achieved, the
    litigation risk assumed by Plaintiffs’ counsel, Fiduciary Counselors finds the requested
    attorneys’ fees to be reasonable.

    Plaintiffs’ counsel also seek reimbursement of their out-of-pocket litigation expenses of
    $1,378,437.13, which include expert fees, travel, mediation fees, deposition fees, trial
    transcripts, financial data charges, postage, filing fees, on-line research, and courier fees.
    The majority of the Litigation expenses related to experts ($1,241,587.83), travel
    ($66,390.49), depositions/trial transcripts ($43,750.96), and on-line research ($6,776.79).
    Plaintiffs’ counsel also seek reimbursement for Settlement Administration expenses for
    $115,302 as follows: Settlement Administrator: $97,802; Escrow Agent: $2,500; and
    Independent Fiduciary: $15,000. Fiduciary Counselors finds the request for expenses to
    be reasonable, including Settlement Administration expenses.

    Plaintiffs’ counsel have also requested service awards in the amount of $10,000 to each
    of the four Named Plaintiffs as Class Representatives, for a total of $40,000. The Class
    Representatives also have worked to advance the interests of the Class. Among other
    things, the Class Representatives: (1) reviewed the allegations in the Complaints; (2)
    provided information to counsel in connection with the lawsuit; (3) produced documents
              Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 12 of 15
                                                                                                                               Page 9


                    in response to Defendants’ discovery requests; (4) reviewed and signed answers to
                    interrogatories; (5) appeared for their depositions and prepared for their depositions in
                    advance; (6) communicated with counsel regarding the litigation and Settlement; and (7)
                    reviewed the Settlement Agreement in its entirety.

                    These awards are within the range of similar awards in ERISA cases. Additionally, the
                    awards are not material in comparison to the total settlement amount and are reasonable.

VI.        PTE 2003-39 Determination

           As required by PTE 2003-39, Fiduciary Counselors has determined that:

               •    The Court certified the Litigation as a class action. Thus, the requirement of a
                    determination by counsel regarding the existence of a genuine controversy does not
                    apply. Nevertheless, we have determined that there is a genuine controversy involving the
                    Plan. Based on the Fourth Amended Complaint and the extensive litigation history, we
                    find that there is a genuine controversy involving the Plan within the meaning of the
                    Department of Labor Class Exemption, which the Settlement will resolve.

               •    The Settlement terms, including the scope of the release of claims, the amount of
                    cash received by the Plan, and the amount of any attorneys’ fee award or any other
                    sums to be paid from the recovery, are reasonable in light of the Plan’s likelihood of
                    full recovery, the risks and costs of litigation, and the value of claims foregone.

                    Continued litigation against Defendants posed substantial risk that would make any
                    recovery uncertain. Plaintiffs lost their claims that Fidelity breached its duty of prudence
                    by failing to investigate alternatives to mutual funds, breached its duty of loyalty, and
                    engaged in prohibited transactions on the case stated record. Even on the issues that the
                    Court found in Plaintiffs’ favor, it expressly noted that its decision “addresse[d] only the
                    question of liability, not causation or loss.” Thus, it is uncertain whether Plaintiffs
                    ultimately would have prevailed. In two other recent trials involving defined contribution
                    plans, the defendants were the prevailing party. See Wildman v. Am. Century Servs., LLC,
                    362 F. Supp. 3d 685, 711 (W.D. Mo. 2019); Sacerdote v. New York Univ., 328 F. Supp.
                    3d 273 (S.D.N.Y. 2018). Moreover, in the Putnam case that the Court recently tried, the
                    defendants also were initially the prevailing party before the case was remanded on
                    appeal. With respect to losses attributable to the failure to monitor investments, the First
                    Circuit noted in Putnam that “questions of fact” remained regarding whether plaintiffs’
                    expert (the same expert retained in this case) had “picked suitable benchmarks, or
                    calculated the returns correctly, or focused on the correct time period.” Brotherston v.
                    Putnam Invs., LLC, 907 F.3d 17, 34 (1st Cir. 2018). These questions were significant
                    issues in this case, as Fidelity filed both a Daubert motion with respect to Dr. Pomerantz
                    and a separate motion to exclude certain of his models. 2 The American Century case
                    further illustrates the risks associated with proving losses associated with the failure to

2
    At the time the parties reached a settlement-in-principal, these motions remained pending. The Court did not rule on the
    motions until the morning that the Parties filed their Notice of Settlement.
Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 13 of 15
                                                                                              Page 10


     monitor investments, as the trial court concluded that the plaintiffs failed to prove loss
     based on the damages models of the same expert. See Wildman, 362 F. Supp. 3d at 710
     (W.D. Mo. 2019) (finding “Dr. Pomerantz’s models did not use suitable benchmarks and
     relied on unfounded assumptions”). Similarly, in Sacerdote, the court found that “while
     there were deficiencies in the Committee’s processes—including that several members
     displayed a concerning lack of knowledge relevant to the Committee’s mandate—
     plaintiffs have not proven that … the Plans suffered losses as a result.” 328 F. Supp. 3d at
     280. These court decisions illustrate the risks that Plaintiffs faced on the issue of loss.

     Adding to this risk, Defendants put forward two very substantial expert reports in support
     of their arguments concerning loss and loss causation related to the failure to monitor
     certain Fidelity investments. By contrast, the Defendants offered no expert in support of
     their defenses on the failure to monitor recordkeeping expenses. Given the risks, it was
     reasonable for Plaintiffs to reach a settlement that approximated the amount of the
     alleged excess recordkeeping fees, as Dr. Pomerantz’s estimates of damages associated
     with a failure to monitor recordkeeping fees were less vigorously challenged than his
     estimates of damages attributable to the failure to monitor certain Fidelity funds, and
     those alleged damages overlapped in part with damages associated with a failure to
     monitor recordkeeping fees in any event.

     This case has already been pending for nearly two years, and although trial was set to
     begin in July 2020, it is difficult to predict how long any appellate proceedings or
     subsequent proceedings would have taken. Continuing the Litigation would have been
     complex and time consuming, with any recovery for Class Members delayed
     substantially and reduced by substantial additional litigation expenses and potentially
     additional attorneys’ fees.

     The size of the Settlement is $28,500,000, a fair and reasonable recovery given the results
     in numerous similar cases in the last several years, the defenses the Defendants would
     have asserted, the risks involved in proceeding to trial, and the possibility of reversal on
     appeal of any favorable judgment. The $28,500,000 million settlement amount compares
     favorably to other ERISA settlements involving 401(k) plans, representing approximately
     29.2% of the total estimated damages. This recovery is substantial not only in the
     aggregate, but also on a per-participant basis (approximately $1,000 per Class Member).

     Given the substantial expense and risk involved in further litigation, the difficulty in
     prevailing on the merits and establishing damages, and the delay that would have resulted
     in providing any relief to the Class if the matter had been prolonged through trial and
     appeal, the amount of the Settlement of $28,500,000 is reasonable.

     Fiduciary Counselors finds the scope of the release, the requested attorneys’ fees and
     expenses and service awards, and the proposed Plan of Allocation to be reasonable.

 •   The terms and conditions of the transaction are no less favorable to the Plan than
     comparable arm’s-length terms and conditions that would have been agreed to by
     unrelated parties under similar circumstances. As indicated in the finding above,
          Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 14 of 15
                                                                                                        Page 11


               Fiduciary Counselors determined that Plaintiffs’ counsel obtained a favorable agreement
               from Defendants in light of the challenges in proving the underlying claims. The
               agreement also was reached after arm’s-length negotiations.

           •   The transaction is not part of an agreement, arrangement or understanding
               designed to benefit a party in interest. Fiduciary Counselors found no indication the
               Settlement is part of any broader agreement between Defendants and the Plan.

           •   The transaction is not described in Prohibited Transaction Exemption 76-1. The
               Settlement did not relate to delinquent employer contributions to multiple employer plans
               and multiple employer collectively bargained plans, the subject of PTE 76-1.

           •   All terms of the Settlement are specifically described in the written settlement
               agreement.

           •   The inclusion of consideration other than immediate cash payments in the Settlement
               meets the requirements of PTE 2003-39. In addition to the cash payment, the Settlement
               provides for prospective relief designed to address the two main issues raised in the Action.
               Defendants have agreed that: (1) one or more Plan fiduciaries will undertake to monitor
               Plan recordkeeping fees; and (2) one or more Plan fiduciaries will undertake to monitor the
               Plan’s investment options, other than any investments available through the Plan’s self-
               directed brokerage account.

               This non-monetary consideration is specifically described in the Settlement. Including the
               non-monetary consideration was more beneficial to participants and beneficiaries than an
               all-cash settlement would have been. The non-cash consideration rules were not intended
               to preclude settlement provisions intended to address on a prospective basis the issues
               that gave rise to the Litigation. The non-cash consideration does not include non-cash
               assets, so the requirements related to non-cash assets do not apply.

           •   Acknowledgement of fiduciary status. Fiduciary Counselors has acknowledged in its
               engagement that it is a fiduciary with respect to the settlement of the Litigation on behalf
               of the Plan.

           •   Recordkeeping. Fiduciary Counselors will keep records related to this decision and
               make them available for inspection by the Plan’s participants and beneficiaries as
               required by PTE 2003-39.

           •   Fiduciary Counselors’ independence. Fiduciary Counselors has no relationship to, or
               interest in, any of the parties involved in the litigation, other than the Plan, that might
               affect the exercise of our best judgment as a fiduciary.

Based on these determinations about the Settlement, Fiduciary Counselors (i) authorizes the Settlement
in accordance with PTE 2003-39; (ii) approves and authorizes the settlement of Plaintiffs’ Released
Claims (as defined in the Settlement) on behalf of the Plan; and (iii) gives a release in its capacity as a
         Case 1:18-cv-12122-WGY Document 260-1 Filed 12/29/20 Page 15 of 15
                                                                                                        Page 12


fiduciary of the Plan, for and on behalf of the Plan. Fiduciary Counselors also has determined not to
object to any aspect of the Settlement.


Sincerely,


Stephen Caflisch
Senior Vice President & General Counsel
